FILED
                           NOT FOR PUBLICATION                                OCT 29 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50146

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00109-GW-1

  v.
                                                 MEMORANDUM*
PETER JERALD FROMMER,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted October 12, 2012**
                               Pasadena, California

Before: KLEINFELD and McKEOWN, Circuit Judges, and QUIST, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for Western Michigan, sitting by designation.
      Peter Frommer appeals his sentence of 108 months. We reject his arguments

and affirm. We have jurisdiction under 18 U.S.C. § 3742(a).



      We review whether the district court made sufficient factual findings de

novo. U.S. v. Forrester, 616 F.3d 929, 934 (9th Cir. 2010). We review substantive

reasonableness of the sentence for abuse of discretion. Gall v. U.S., 552 U.S. 38,

51 (2007). Frommer failed to object to the district judge’s treatment of the

sentencing factors below, so we review for plain error. U.S. v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010).



      The district court made sufficient findings of fact and resolved the factual

disputes by adopting the prosecution’s position. U.S. v. Karterman, 60 F.3d 576

(9th Cir. 1995). Considering the manner in which Frommer committed the crime

and the severe victim impact, the district court did not abuse its discretion by

sentencing above the guidelines. Finally, the district court did not plainly err in

considering the necessary sentencing factors. U.S. v. Daniels, 541 F.3d 915, 922

(9th Cir. 2008).



AFFIRMED


                                          2